DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 03/15/2021 have been accepted by the examiner.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed 03/15/2021. The information disclosed therein was considered.
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-10 & 16-20) in the reply filed on 08/02/2022 is acknowledged. 
Claim Objections
Claims 1-10 are objected to because of the following informalities:
     Regarding claim 1, to be consistent and clear throughout the claim it is suggested to change/add some type of memory in the claim languages.  There is no device where the method is being performed to. For example, the limitations cite “performing a single-use program operation in a program loop”, this operation can be applied to anything, please add for example, “a non-volatile memory” as cited in claim 16.  Please make any required analogous changes in the dependent claims 2-10.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations in lines 8-9 cites “the multi-pulse program operation includes applying a second program pulse, applying a third program pulse, and applying a plurality of verification pulses”, it is unclear when the plurality of verification pulses are applied? Are they applied after the second program pulse, in between the program second pulse and the third program pulse or after the third program pulse? Please see figure 7C of the current application and correct accordingly. Please make any required analogous changes in the dependent claims. Claims 2-10 are rejected because of their dependency to the rejected base claim 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-19 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Dutta et al (US20110032757) .

Regarding claim 16, Dutta discloses a storage device comprising(FIG 5): at least one nonvolatile memory device(FIG 5; [0065] discloses non-volatile memory); and a controller configured to connect to control pins providing a command latch enable (CLE) signal(FIG 5; [0066] discloses 510 controller on-chip signal coming from 514), an address latch enable (ALE) signal(FIG 5; ADDR), a chip enable (CE) signal(FIG 5; 512 provides chip-level control), a write enable (WE) signal, a read enable (RE) signal((FIG 5; 510 cooperates with the read/write circuit 565 to perform a write and read operation)), and a DQS signal to the at least one nonvolatile memory device(FIG 5; DATA I/O), and configured to read data from the at least one nonvolatile memory device, 37wherein the at least one nonvolatile memory device performs a single-pulse program operation(FIG 17a& 17c;Step 1783 single Vpgm e.g, Vpgm3);  and a multi-pulse program operation by latching a command or an address at an edge of the WE signal in response to the CLE signal and the ALE signal(FIG 17a; multi-pulse comprising Vpgm12), the single-pulse program operation includes applying one program pulse and applying a plurality of verification pulses(FIG 17a& 17c;Step 1785 single Vpgm e.g, Vpgm3 and Step 1785 and the read verification after Vpgm3 e.g., 1604);, and the multi-pulse program operation includes applying a plurality of program pulses and applying the plurality of verification pulses (FIG 17a & 17c; Step 1786 and Vpgm12 applying 1752, 1754 and a plurality of verification pulses 1756). 
Regarding claim 17, Dutta discloses wherein the controller is configured to transmit a status read request to the at least one nonvolatile memory device, receive status information corresponding to the status read request from the at least one nonvolatile memory device(FIG 17c; step 1781 & 1782), determine whether to reduce a program disturbance based on the status information(FIG 17c; step 1784 & 1785), and transmit multi-pulse program mode information to the at least one nonvolatile memory device when it is determined to reduce the program disturbance (FIG 17c; Step 1786)
Regarding claim 18, Dutta discloses wherein the at least one nonvolatile memory device receives the multi-pulse program mode information, sets a multi-pulse program mode, and performs the multi-pulse program operation when a condition is satisfied during a program operation (FIG 17a and 17c; Step 1786 and Vpgm12 with 1756 and perform Vpgm13 and so on).
Regarding claim 19, Dutta discloses wherein a level of each of the plurality of program pulses in a first program loop of the multi-pulse program operation is lower by an offset than a level of a program pulse in a program loop immediately prior to the first program loop (FIG 17a; level of Vpgm12 is lower than Vpgm13). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dutta et al in view of Kim et al (US20060109716).

Regarding claim 20, Dutta discloses wherein the offset is different, performing the multi-pulse program operation (FIG 17a and 17c; multi-pulse 1750 comprising Vpgm12 and Vpgm13 and so on with delta difference). 
However, Dutta does not disclose depending on a position of a wordline. 
In the same field of endeavor, Kim discloses wherein the offset is different depending on a position of a wordline (FIG 9; [0050] discloses Step 1800, wherein determine word line voltage level based on word line position wordline).
Dutta and Kim are analogous art because they are all directed to a non-volatile memory with different programming voltage level, and one of ordinary skill in the art would have had a reasonable expectation of success by modify Dutta to include Kim because they are from the same field of endeavor. 
Therefore, it would be obvious to include the teachings of Kim (voltage adjustment based on word line position) in the teachings Dutta for the benefits preventing an increase in the program loops that causes an increase in the program time that affects the performance of the non-volatile and deteriorates. ([0010] Kim).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Yip et al (US11094379 FIG 4, 6A-6B & 8; discloses multi-level programming pulses, single level programming pulses with multi-level verify pulses). 
Ziperovich et al (US20160099061 FIG 4; [0037]; discloses multi-pulse operation with verify EV level). 
Parker et al (US6552929 FIG 4; discloses programming pulses from high to low steps e.g., reducing the programming voltages accordingly to the level needed for a predetermined Vt).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856. The examiner can normally be reached 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUNA A TECHANE/Primary Examiner, Art Unit 2827